NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-AUG-2021
                                            09:05 AM
                                            Dkt. 24 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    RT, Plaintiff-Appellant, v.
                       JG, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (UCCJEA NO. 19-1-6010)


             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Fujise and Wadsworth, JJ.)
          Upon consideration of the July 12, 2021 "Motion to
Dismiss for Lack of Appellate Jurisdiction" (Motion to Dismiss),
by Defendant-Appellee JG (Mother), the papers in support, the
record, and there being no opposition, it appears that the court
lacks jurisdiction over the appeal by self-represented Plaintiff-
Appellant RT (Father) because the Family Court of the First
Circuit (family court) has not entered a final, appealable
judgment or order.
           The underlying proceedings were initiated by a "Motion
and Declaration for Post-Decree Relief" filed by Father on
May 29, 2019, in which he seeks, inter alia, modification of
custody, visitation, and child support. "A post-judgment order
is an appealable final order under HRS § 641–1(a) if the order
finally determines the post-judgment proceeding." Hall v. Hall,
96 Hawai#i 105, 111 n.4, 26 P.3d 594, 600 n.4 (App. 2001)
(citation omitted), affirmed in part, and vacated in part on
other grounds, Hall v. Hall, 95 Hawai#i 318, 22 P.3d 965 (2001).
In addition, the underlying case is a proceeding under the
Uniform Child-Custody Jurisdiction and Enforcement Act (UCCJEA).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

HRS § 583A-314 (2006) states in part, "[a]n appeal may be taken
from a final order in a proceeding under [the UCCJEA] in
accordance with expedited appellate procedures as in other civil
cases."
          The notice of appeal indicates Father appeals from an
order entered by the family court on May 20, 2021, but there is
no written or verbal order in the record for that date. Also,
the family court's May 3, 2021 "Order Re: [Mother's] [March 4,
2021] Motion to Change Family Therapist and for Father to Attend
Individual Therapy" and May 11, 2021 "Order Re: Mother's Motion
for Relocation and to Order [Father] to Remove Recorded Court
Proceeding from YouTube, filed May 4, 2021" are not final and
appealable because they do not finally determine the post-
judgment proceedings pending in the family court.
          Because Father's appeal is premature, we lack appellate
jurisdiction.
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted and the appeal is dismissed for lack of
appellate jurisdiction.
          IT IS FURTHER ORDERED that all pending motions in CAAP-
XX-XXXXXXX are dismissed.
          DATED: Honolulu, Hawai#i, August 18, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2